F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          JUL 19 2001
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 WILLIAM EDGAR BENSLEY,

           Petitioner - Appellant,
 vs.                                                    No. 00-5129
                                                   (D.C. No. 98-CV-27-B)
 TWYLA SNYDER,                                          (N.D. Okla.)

           Respondent - Appellee.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Mr. Bensley, an inmate appearing pro se, appeals from the denial of his

habeas petition, 28 U.S.C. § 2254. He was convicted of possession of an

intoxicating beverage in jail, after former conviction of two or more felonies,

Okla. Stat. Ann. tit. 57, § 21 (West 2000 Cum. Supp.) and sentenced to 20 years.

His conviction was affirmed on direct appeal by the Oklahoma Court of Criminal


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
Appeals (OCCA) in a summary opinion, and his state application for post-

conviction relief was denied as procedurally barred by the state district court. On

appeal, Mr. Bensley raises two issues rejected by the OCCA and the federal

district court: (1) he was denied his absolute right to effective assistance of

counsel when defense counsel failed to subpoena any witnesses to testify on his

behalf, and (2) the State’s evidence was insufficient to prove beyond a reasonable

doubt that the substance found in Mr. Bensley’s cell was intoxicating. Form A-15

at 3 & attach. A.

      We have reviewed the record, including the trial transcript, and applied the

standards in 28 U.S.C. § 2254(d) and Williams v. Taylor, 529 U.S. 362, 410-11

(2000). We DENY a certificate of appealability on the issues raised on appeal by

Mr. Bensley for substantially the same reasons given by the district court in

rejecting those same issues, R. Doc. 8, and DISMISS the appeal.

      APPEAL DISMISSED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -2-